              Case 7:20-cv-05641-CS Document 40 Filed 04/09/21 Page 1 of 3




                                      STATE OF NEW YORK
                               OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                     LITIGATION BUREAU
                                     Writer’s Direct Dial: (212) 416-8373


                                                           April 9, 2021

    Via ECF & E-MAIL
    Honorable Cathy Seibel
    United States District Judge
    United States District Court
    Southern District of New York
    300 Quarropas Street
    White Plains, NY 10601

                   Re: McCollough v. Fields, 20 CV 5641 (CS)

     Dear Judge Seibel:

            This Office represents defendants Fields, Urbanski, Gregory, Garland, Carbone, Reams
    and McGrath. I write to respectfully request a pre-motion conference in connection with
    Defendants’ anticipated motion to dismiss. Plaintiff alleges that Defendants violated Plaintiff’s
    constitutional rights while he was incarcerated at Fishkill Correctional Facility and was assaulted
    by another prisoner while sleeping in his living quarters with a dangerous instrument. (Dkt. 1,
    ¶18). The Complaint (Dkt. 1) and First Amendment (Dkt. 7) should be dismissed for the reasons
    set forth below.

       I. Plaintiff Fails to State an Eighth Amendment Deliberate Indifference Claim

            To state an Eighth Amendment failure-to-protect claim, a prisoner must show: (1) that he
    was incarcerated under conditions posing a “substantial risk of serious harm”; and (2) prison
    officials knew of, and disregarded, an excessive risk to a prisoner’s health or safety. Farmer v.
    Brennan, 511 U.S. 825, 834-38. “[T]he mere existence of the chance that a prisoner might be
    injured by another prisoner does not violate the Eighth Amendment.” Jones v. Goord, 435 F. Supp.
    2d 221, 235 (S.D.N.Y. 2006).

            Here, Plaintiff alleges merely that commonly-used wooden wet floor signs are so inherently
    dangerous that their use violates the Constitution. (Dkt. 1, ¶2). But to contend that their use
    “violates contemporary standards of decency” stretches the Eighth Amendment’s prohibition on
    cruel and unusual punishment well past its breaking point. See Simmons v. Schriro, No. 09 Civ.
    9598, 2010 WL 3238943, at *2 (S.D.N.Y. Aug. 16, 2010) (it is “well established” that a slippery
             Case 7:20-cv-05641-CS Document 40 Filed 04/09/21 Page 2 of 3




floor or failure to provide a mat does not pose a substantial risk of serious harm) (collecting cases);
Accord Rennalls v. Alfredo, No. 12 Civ. 5300, 2015 WL 5730332, at *5 (S.D.N.Y. Sept. 30, 2015)
(holding that Defendants were at most negligent in failing to follow security protocol where the
plaintiff was assaulted by an inmate using a cast); Edney v. Kerrigan, No. 00 Civ. 2240, 2004 WL
2101907, at *6 (S.D.N.Y. Sept. 21, 2004) (“A failure to protect claim requires more than a showing
that the correctional facility contains dangerous conditions.”).

        Secondly, there are no allegations that show that Defendants actually “knew of, and
disregarded, an excessive risk,” of foreseeable danger from the wooden wet floor signs. Warren v.
Goord, 579 F. Supp. 2d 488, 496 (S.D.N.Y. 2008), aff'd, 368 F. Appx. 161 (2d Cir. 2010). In
particular, there are no allegations that these signs had ever been used as weapons in any prior
inmate assaults. Moreover, Plaintiff’s claim that Defendants Fields and Urbanksi failed to follow
departmental policy in removing said signs, (Dkt. 1, ¶11, 12), is equally without merit. See, e.g.,
Soto v. Walker, 44 F.3d 169, 173 (2d Cir. 1995) (state law violation does not necessarily rise to
the level of a constitutional violation).

         Finally, Plaintiff’s allegation that Defendant Garland was asleep at his post when Plaintiff
was assaulted, (Dkt. 1, ¶19), also does not state a claim. Such conduct, while hardly praiseworthy
if true, would be mere negligence, which cannot constitute deliberate indifference. Blandon v.
Capra, No. 17 Civ. 65, 2017 WL 5624276, at *10 (S.D.N.Y. Nov. 20, 2017); Ross v. Correction
Officers John & Jane Does 1-5, 610 Fed. Appx. 75, 77 (2d Cir. 2015) (while officer “may have
exercised poor judgment in leaving his post, deliberate indifference describes a state of mind more
blameworthy than negligence.”).

    II. Plaintiff’s Conspiracy Claim Is Meritless

        Plaintiff alleges that all Defendants “[i]n the aftermath of the felionious [sic] assault,
intentionally conspired removing all dangerous instruments in the facility,” (Dkt. 1, ¶3), and
Defendant Urbanski “conspired with Does John 1-3 to remove the precise dangerous instrument”
that was used in the assault. (Dkt. 1, ¶21). If the Court construes these allegations as a conspiracy
claim, any such claim would fail, as Plaintiff’s purported conspiracy claims against Defendants of
removing evidence allegedly occurred after the incident and is not a constitutional violation.
Clayton v. City of Poughkeepsie, No. 06 Civ. 4881, 2007 WL 2154196, at *5 (S.D.N.Y. June 21,
2007) (holding that the plaintiff’s only reference to the purported conspiracy in the Complaint
indicates events after the events of [the incident]). In any event, the intracorporate doctrine bars
Plaintiff’s conspiracy claims against these DOCCS officials. Herrmann v. Moore, 576 F.2d 453,
459 (2d Cir. 1977); Girard v. 94th St. & Fifth Ave. Corp., 530 F.2d 66, 70-72 (2d Cir. 1976). 1




1
  Plaintiff’s complaint makes a passing reference to the First Amendment. (Dkt. 1, 4th Cause of Action). There do not
appear to be any allegations relating to such a claim. To the extent that Plaintiff is intending to allege that the alleged
removal of wooden wet floor signs constituted destruction of evidence and denied him access to court, the claim would
be frivolous. Most obviously, he is in court now litigating those claims, and thus has not suffered injury. See Lewis
v. Casey, 518 U.S. 343, 351-56 (1998).

                                                            2
           Case 7:20-cv-05641-CS Document 40 Filed 04/09/21 Page 3 of 3




   III. Defendants Reams, McGrath and Fields Are Not Alleged to Have Been Personally
        Involved in The Alleged Incidents

        To state a Section 1983 claim for damages, “courts may not apply a special rule for
supervisory liability. Rather, the plaintiff must directly plead and prove that ‘each Government-
official defendant, through the official’s own individual actions, has violated the Constitution.’”
Tangreti v. Bachman, 983 F.3d 609, 612 (2d Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
676 (2009)). Thus, a plaintiff must show “more than the linkage in the prison chain of command.”
Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir. 1985). As such, Plaintiff’s allegation that
Defendants Fields was on “notice therefrom to removal all dangerous instruments from its facility”
and “allow[ing] Defendants to tamper with physical evidence,” (Dkt. 1, ¶11), is insufficient to
establish liability. Moreover, Plaintiff makes only vague references to grievances in his claims
against Defendants Reams and McGrath, and he does not plead any facts to show that Defendants
Reams and McGrath, through their own individual action, were deliberately indifferent to
Plaintiff’s safety or violated Plaintiff’s constitutional rights.

   IV. All Defendants Entitled to Qualified Immunity

        All Defendants are entitled to qualified immunity on of Plaintiff’s claims since the
Complaint does not allege a violation of a clearly established federally-protected right, nor would
it have been clear to a reasonable official in Defendants’ position that the actions they took violated
the plaintiff’s clearly-established federal rights. See generally Pearson v. Callahan, 555 U.S. 223,
230-33 (2009). They are also entitled to qualified immunity because no decision from the Supreme
Court or Second Circuit has ever held, or remotely indicated, that wooden wet floor signs are so
inherently dangerous that their use violates the Eight Amendment. Moreover, Defendants Fields,
Reams and McGrath are entitled to qualified immunity because they are not alleged to have been
personally involved in the alleged violation. Spavone v. N.Y. State Dep't of Corr. Servs., 719 F.3d
127, 135-36 (2d Cir. 2013).


                                                               Respectfully submitted,
                                                               /s/ Gee Won Cha
                                                               Gee Won Cha
                                                               Assistant Attorney General
                                                               Geewon.Cha@ag.ny.gov

cc: Michael McCollough DIN 91-A-1385 (by mail)




                                                  3
